Exhibit 21 Company name Place and date of incorporation Principal activities 1 Easecharm International Limited British Virgin Islands January 21, 2009 Holds 100% equity interest of HKYD 2 Hong Kong Yidong Group Company Limited (“HKYD”) Hong Kong April 12, 2005 Holds 100% equity interest of Xinyixiang and Joy City 3 Joy City Investment Limited Hong Kong March 10, 2009 Holds 100% equity interest in Ningbo Yiqi 4 Xiamen Xinyixiang Modern Agricultural Development Co., Ltd. (formerly Xiamen Xinyixiang Catering Distribution Co. Ltd. (“Xinyixiang”) The People’s Republic of China (“PRC”) July 20, 2006 Holds 100% equity interests in Yikoule, provision of catering services and restaurant sales, and plantation and trading of agricultural products 5 Xiamen Yikoule Catering Distribution Co., Ltd. (“Yikoule”) The PRC September 26, 2003 Provision of catering services and restaurant sales 6 Xiamen Yangyang Restaurant (“Yangyang”) # The PRC May 16, 2005 Provision of catering services and restaurant sales 7 Ningbo Yiqi Supply Chain Management Co., Ltd. (“Ningbo Yiqi”) The PRC September 15, 2009 Provision of catering services and restaurant sales 8 Xiamen Yixinrong Fruit & Vegetable Market (“Yixinrong”) # The PRC January 6, 2009 Trading of fruits, vegetables and dry food products
